Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Rashard Tyreal Holmes, Appellant                     Appeal from the 196th District Court of
                                                     Hunt County, Texas (Tr. Ct. No. 27,999).
No. 06-14-00152-CR        v.                         Memorandum Opinion delivered by Justice
                                                     Moseley, Chief Justice Morriss and Justice
The State of Texas, Appellee                         Carter participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We note that the appellant, Rashard Tyreal Holmes, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.


                                                     RENDERED OCTOBER 3, 2014
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk